 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Ditech Financial LLC fka Green Tree                       Case No.: 2:16-cv-00298-JAD-NJK
   Servicing, LLC,
 4
          Plaintiff
 5 v.                                                                Order Lifting Stay

 6 Hollywood Highlands East Landscape                                   [ECF No. 62]
   Maintenance Association, et al.,
 7
         Defendants
 8 ____________________________________
   ALL OTHER PARTIES AND CLAIMS
 9

10         Good cause appearing, IT IS HEREBY ORDERED that the motion to lift stay [ECF No.

11 62] is GRANTED IN PART, in that THE STAY IS LIFTED, but some of the other details and

12 deadlines requested by the motion are denied or revised. Instead, IT IS FURTHER ORDERED

13 that the parties have the following deadlines and obligations to move this case forward:

14 Meet & Confer:

15         The parties have until November 1, 2019, to meet and confer as defined by Local

16 Rule IA 1-3(f) regarding (1) a proposed scheduling order as contemplated by Local Rule 26-1,

17 (2) what discovery needs to be conducted, (3) what viable claims and defenses remain in the case

18 in light of recent decisions from the Supreme Court of Nevada, and (4) the issues that the parties

19 intend to raise in any dispositive motion that the parties anticipate filing within the next 90 days.

20 A party representative must attend the meet and confer, either in person or by telephone.

21 Requests to be excused from any aspect of this meet-and-confer requirement will be denied

22 absent extraordinary circumstances.

23
 1 Response to the Complaint:

 2         Any defendant who was served but has not yet answered or otherwise responded to the

 3 complaint has until October 14, 2019, to do so. If the response is a motion, it must comply with

 4 the certificate requirement below.

 5 Stipulated Discovery Plan and Scheduling Order:

 6         The parties must file their Stipulated Discovery Plan and Scheduling Order in compliance

 7 with Local Rule 26-1 by November 11, 2019.

 8 Certificate Required with Dispositive Motions:

 9         Any dispositive motion filed in this case must be accompanied by a declaration by the

10 movant’s counsel that sets forth the details of the meet-and-confer in compliance with LR IA 1-

11 3(f)(2) and certifies that, despite good-faith efforts, the issues raised in the motion could not be

12 resolved. The court may summarily deny any motion that fails to comply with this requirement.

13         Dated: October 3, 2019

14                                                            _________________________________
                                                                      _____________ _ _______
                                                                                            ______
                                                              U.S. District  JJudge
                                                                      trictt Ju dge Jennifer
                                                                               udg      i er A.
                                                                                    Jennif    A. Dorsey
                                                                                                 D
15

16

17

18

19

20

21

22

23



                                                      2
